Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Watson on 8/30/2022.

The application has been amended as follows: 

2.	-Claim 14, lines 3, the phrase "scheme be used by a user equipment" has been changed to -- scheme to be used by a user equipment --.







Allowable Subject Matter
3.       Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 8,  and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose based on the estimated data packet decoding quality, adding, by the first network equipment, an implementation margin to the data packet decoding quality, resulting in a modified data packet decoding quality; in response to a value associated with the modified data packet decoding quality being determined to be greater than a threshold value, transmitting, by the first network equipment to second network equipment, acknowledgement data indicative of a request to the second network equipment, wherein the acknowledgement data is encoded with acknowledgement plus data; and in response to transmitting the acknowledgement data, receiving, by the first network equipment, an adjusted modulation and coding scheme that is different than the first modulation and coding scheme. It is noted that the closest prior art, Takeda et al. (US 2005/0169391), in view of Lu et al. (US 2014/0126467) discloses performing communications based upon an adaptive modulation comprising a change unit configured to change the selected MCS to a MCS of a higher ranking than the selected MCS when communication quality exceeds a first threshold. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ejzak (US 6389066) disclosing a method for adaptive medication of modulated and coded schemes in a communication system (abstract).
Yang et al. (US 2016/0337072) disclosing a positive HARQ ACK message resulting in a higher MCS being selected ([0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473